ORDER

PER CURIAM:
Andre L. Fulson appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Mr. Ful-son argues the motion court erred in denying his motion without an evidentiary hearing because trial counsel rendered ineffective assistance by: (1) failing to properly inform the court that, during lunch breaks from trial, the prosecutor spoke directly to members of the jury; (2) failing to object to the state’s closing argument that commented on Mr. Fulson’s constitutional right to confront the witnesses against him; and (3) waiving Mr. Fulson’s rights to a speedy trial. Mr. Fulson additionally contends he was denied due process in that the trial court did not have jurisdiction to try his case since his trial was not brought within 180 days as required by § 217.460.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed. Rule 84.16(b).